Per Curiam. We have carefully examined the record in this case and considered all the points of law made by counsel for plaintiff in error. There is a sharp conflict in the evidence, and the verdict of the jury has settled the issue of fact in favor of the defendant in error. There are no errors as to the admission or exclusion of evidence, and none in giving or refusing instructions. Tiie testimony of defendant in error in another case, which was presented on the motion for new trial as newly discovered evidence, is only cumulative in character and is not conclusive in its nature. It tends to show that defendant in error testified falsely in some particulars on this trial, but is by no means conclusive even to that extent. It presented no' sufficient reason for granting a now trial. Under the well established practice in reviewing courts we must affirm the judgment in cases where there is no error of law and the facts have been found by a jury on consideration of conflicting evidence, and where they had the witnesses before them. Judgment affirmed.